          Case: 1:20-cv-00303-JG Doc #: 1 Filed: 02/12/20 1 of 4. PageID #: 1




                      IN THE COURT OF UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

BRIDGET A. NOVAK
235 PRINCETON AVENUE                                              Case No.
ELYRIA, OHIO 44035
                                                                  Judge:
         Plaintiff

v.                                                                COMPLAINT

LORAIN COUNTY COMMON PLEAS
COURT
225 COURT STREET, 4TH FLOOR
ELYRIA, OHIO 44035

-AND-

LORAIN COUNTY ADULT PROBATION
DEPARTMENT
308 SECOND STREET
ELYRIA, OHIO 44035

         Defendants

                                     JURISDICTION AND VENUE

     1. The matter is brought under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.),

         and The Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 - §634).

     2. Plaintiff is a 53-year old female located in Lorain County, Ohio.

     3. Defendant Lorain County Adult Probation is a Department of Defendant Lorain County Common

         Pleas Court and former employer of the Plaintiff.

     4. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331.
     Case: 1:20-cv-00303-JG Doc #: 1 Filed: 02/12/20 2 of 4. PageID #: 2



5. Defendants qualify as an employer for the purposes of this matter as it employs at least 50

    individuals for each working day during each of the 20 or more calendar workweeks in the

    current or preceding calendar year.

                                   FACTUAL BACKGROUND

6. Plaintiff incorporates the aforementioned statements and further states the following:

7. Plaintiff was employed as an Adult Probation Officer through Lorain County Common Pleas

    Court from June 23, 2014 (originally as a presentence investigator) until approximately August 8,

    2019 .

8. Plaintiff filed her charge against Defendants with the Equal Employment Opportunity

    Commission (EEOC) on or around June 14, 2019.

9. Plaintiff’s charge to the EEOC pertained to instances of discrimination based on Plaintiff’s age

    and gender.

10. On November 14, 2019, the EEOC issued Plaintiff a Dismissal and Notice of Rights.

                                              CLAIMS

      COUNT 1: VIOLATION OF TITLE VII - INTENTIONAL DISCRIMINATION

11. Plaintiff incorporates the aforementioned statements and further states the following:

12. Plaintiff was, as all relevant times, a female officer working for the Lorain County Adult

    Probation Department, which was overseen by the Lorain County Common Pleas Court.

13. Defendant has subjected Plaintiff to various adverse employment actions, including reprimands,

    write-ups, unneeded scrutiny, removal from the Department’s “field team” and eventually

    termination

14. However, during Plaintiff’s employment, male co-workers were subject to less scrutiny, write-ups

    or reprimands than Plaintiff, or no scrutiny at all, for the for actions more severe than Plaintiff’s.

15. Defendants have refused to reprimand or terminate male employees for discharging a firearm

    inside the building, using their position to take advantage of female probationers or engage in
         Case: 1:20-cv-00303-JG Doc #: 1 Filed: 02/12/20 3 of 4. PageID #: 3



       actions such as drunk driving, sending a sexually explicit text message to a subordinate, as well as

       actions which would be considered a felony but demanded the Plaintiff’s termination.

                     COUNT 2: VIOLATION OF TITLE VII - RETALIATION

   16. Plaintiff incorporates the aforementioned statements and further states the following:

   17. Plaintiff was, as all relevant times, a female officer working for the Lorain County Adult

       Probation Department, which was overseen by the Lorain County Common Pleas Court.

   18. Defendant has subjected Plaintiff to various adverse employment actions, including reprimands,

       write-ups, unneeded scrutiny, and eventually termination

   19. However, during Plaintiff’s employment, male co-workers were subject to less scrutiny, write-ups

       or reprimands than Plaintiff, or no scrutiny at all, for the for actions more severe than Plaintiff’s.

   20. Defendants have refused to reprimand or terminate male employees for discharging a firearm

       inside the building, using their position to take advantage of female probationers or engage in

       actions such as drunk driving, sending a sexually explicit text message to a subordinate, as well as

       actions which would be considered a felony but demanded the Plaintiff’s termination.

   21. Plaintiff repeatedly brought these issues to Defendants’ attention, which resulted in additional

       scrutiny and adverse actions, and eventually, her termination.

              COUNT 3: VIOLATION OF THE ADEA (AGE DISCRIMINATION)

   22. Plaintiff incorporates the aforementioned statements and further states the following:

   23. As stated above, Plaintiff is a person over the age of 40.

   24. Defendant has subjected Plaintiff to various adverse employment actions, including reprimands,

       write-ups, unneeded scrutiny, and termination.

   25. However other substantially younger co-workers with less experience are subject to less scrutiny,

       write-ups or reprimands than Plaintiff, or no scrutiny at all, for the same or similar actions.

   26. Upon information and belief, Defendants promoted a substantially younger employee with less

       seniority and less experience to a position Plaintiff is qualified for.

WHEREFORE, Plaintiff prays for relief in the following manner:
     Case: 1:20-cv-00303-JG Doc #: 1 Filed: 02/12/20 4 of 4. PageID #: 4



1. Compensatory damages on Count One in an amount to be exceeding $50,000.00 but to be

    determined at trial;

2. Compensatory damages on Count Two in an amount to be exceeding $50,000.00 but to be

    determined at trial;

3. Compensatory damages on Count Three in an amount to be exceeding $50,000.00 but to be

    determined at trial;

4. Court costs and reasonable attorney fees; and

5. Any further relief this Court deems fair and equitable.


                                                                  Respectfully Submitted


                                                                  /s/ Justin C. Miller, Esq.
                                                                  Justin C. Miller, Esq (0083276)
                                                                  Counsel for Plaintiff
                                                                  3443 Medina Road, Suite 101-E
                                                                  Medina, Ohio 44256
                                                                  (330) 952-1780             Phone
                                                                  (330) 952-1779             Fax
                                                                  justin@millerlegalohio.com
                                                                  www.millerlegalohio.com



                                         JURY DEMAND

    A jury is demanded as to all triable issues in this matter.

                                                                  /s/ Justin C. Miller, Esq.
                                                                  Justin C. Miller, Esq (0083276)
                                                                  Counsel for Plaintiff
